DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The following teachings in the specification is noted and will be interpreted as so by the examiner:
a) “…a computer program product is tangibly stored on a non-transient computer readable medium and comprises machine executable instructions which, when being executed, cause the machine to execute any step of the method according to the first aspect of the present disclosure.” (Page 2, lines 15-18, emphasis added)
b) “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Page 23, lines 13-17).

Claim Objections
Claims 4, 11, 18 are objected to because of the following informalities:  “the resource record” (claim 4, line 5).  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,7,8,9,13,14,15,16,20 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Babaian et al. 20010052120.
As to claim 1, Babaian teaches a method for determining a resource required for executing a code segment [ESB] (e.g. see by the execution counters that give exact estimates of program behavior and define regions of the most frequently executed code in [0027] and by estimating the product of the block in cycles and the number of arithmetic channels in the processor in [0028] for the ESB program block), the method comprising: 

determining (e.g. by estimating), based on an intermediate result [C, W] of the compiling (see [0027] and [0028] for the generation of the execution counters and the estimation of the hardness of the program block by the relation between the number of operations and the available resources), a resource associated with a dedicated processing unit [processor] and for executing the code segment [ESB]. (See [0027] and [0028] for the generation of the execution counter and the estimation of the hardness of the block by the relation between the number of operations and the available resources).
As to claim 2, Babaian teaches wherein determining the resource comprises: 
determining whether the intermediate result [C, W] indicates a resource to be allocated for execution of the code segment [ESB] (e.g. see the estimated program behavior and regions of the most frequently executed code in [0027] and the number of operations in the ESB with the available processor resources available to execute in [0028] are the execution resources for the ESB program block); and 
in response to determining that the intermediate result indicates the resource to be allocated (see the estimated program behavior and regions of the most frequently executed 
As to claim 6, Babaian teaches wherein determining the resource comprises: 
obtaining an amount of resource recorded (e.g. see the estimated parameters cited above) in a resource record [available processor resources available to execute] during the compiling (see the cited parameter C,  that indicates the program behavior and region of most frequently executed code in [0027], and W, that indicates the number of operations in the ESB with the available processor resources available to execute [0028]); and 
determining (e.g. by the estimating the parameters cited above), based on the recorded amount of resource [available processor resources available to execute], the resource [W] required for executing the code segment [ESB] (see the relation between the number of operations in the ESB program block with the available processor resources available to execute in [0028]).
As to claim 7, Babaian teaches wherein the resource comprises at least one of a computing resource [processor resource] and a storage resource in a dedicated processing unit [processor] (see [0008], a variant of code motion optimization is developed for more powerful regions than Basic Blocks, i.e., for Extended Scalar Blocks, which are a predicated form of the intermediate representation of a program based on such features of modem architectures as speculative execution, fall predicated execution and enough processor resources for instruction level parallelism (ILP). See also a parameter is calculated by estimating the product of the block in cycles and the number of arithmetic channels in the processor and is designated "W" [0028]).
As to claim 8, claim 8 includes similar limitations of claim 1 except claim 8 is directed to a device while claim 1 is a method, and additionally recites:
“8. A device for determining a resource required for executing a code segment, comprising: at least one processing unit; at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts, including:”
	Babaian also teaches:
a device (e.g. a computer) for determining a resource required for executing a code segment (see the preferred embodiment of the invention implemented by software on a computer in [0073] and the cited code block in claim 1 above), comprising: 
at least one processing unit [computer]; 
at least one memory [computer readable media], coupled to the at least one processing unit [computer] and storing instructions [program code] executed by the at least one processing unit [computer], the instructions [program code], when executed by the at least one processing unit [computer], causing the device to perform acts (what the compiler can do as cited in claim 1 above), including (see Babaian [0073]).  Therefore, claim 8 is rejected under the same reason as set forth in claim 1 above and the details of the rejection are not being repeated herein.

As to claim 15, claim 15 includes similar limitations of claim 1 except it is directed to:
“A computer program product being tangibly stored on a non-transient computer readable medium and comprising machine executable instructions which, when being executed, causing a machine to perform steps of:”
Babaian also teaches:
a computer program product [program code] being tangibly stored on a non-transient computer readable medium [computer readable medium] and comprising machine executable instructions [program code] which, when being executed, causing a machine [computer] to perform steps of: (See what the compiler can do as cited in claim 1 above), see Babaian [0073]).
Therefore, claim 15 is rejected under the same reason as set forth in claim 1 above.
The dependent claims 16, 20 corresponds to dependent claims 2, 6 and are rejected under the same reason as set forth in claims 2, 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaian et al. 20010052120 in view of Hoshino et al. 20020178144.
As to claim 4, Babaian does not but Hoshino teaches wherein determining the resource (see fig.3) comprises: 
determining (e.g. the determination step of the resource release request) whether the intermediate result [resource release request] indicates a resource to be released for executing the code segment [routine call] (see [0030]); and 
in response to determining that the intermediate result indicates the resource to be released, removing information [resource type 150] related to the resource to be released from the resource record (see in response to the resource release request in step 304, the section 103 deletes the resource type 150 received as a parameter from the release resource managing table 121 and the resource managing table 122 in [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include wherein determining the resource comprises:
determining whether the intermediate result indicates a resource to be released for executing the code segment; and in response to determining that the intermediate result indicates the resource to be released, removing information related to the resource to be 
As to claims 11, 18, claims 11, 18 correspond to claim 4, and are rejected under the same reason as set forth in claim 4 above. The details of the rejections are not being repeated herein.

Allowable Subject Matter
Claims 3, 5,10,12,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record further teaches: 
a) The lookup, in the intermediate result, an instruction for allocating the resource to be allocated; and in response to finding the instruction, deleting the instruction from the intermediate result, or modifying the instruction in the intermediate result so as to avoid allocation of the resource to be allocated. (Claim 3. See also similarly recited claims 10, 17)
b)The lookup, in the intermediate result, an instruction for releasing the resource to be released; and in response to finding the instruction, deleting the instruction from the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Tazzari et al.   20110271269 is cited for the teaching of a source program that, once compiled, can be executed on a hardware/firmware platform of this type, the firmware is able to provide a list of virtual addresses corresponding to the addresses of the resources available on the underlying hardware, in which a name, label or alias is associated with each address that provides the programmer with a clear indication of the nature of the resource to which that address refers (see [0016]);
b) Baskaran et al.  20160196121 is cited for the teaching of optimizing energy consumption of a data processor having a number of processing units includes performing by a compilation processor the step of computing for a particular operation frequency and a particular value of a parameter of a resource, a required single-unit resource capacity for executing a specified program using one unit of the plurality of processing units (See [0027]);
c)  Li et al. 20140325521  is cited for the teaching of resources may be dynamically allocated when executing the task of obtaining the source code, and the resource allocation may be adjusted dynamically when performing compiling, running test cases thereafter.  (See [0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182